—Judgment, Supreme Court, New York County (Charles Tejada, J.), rendered June 12, 1997, convicting defendant, after a jury trial, of grand larceny in the fourth degree, and sentencing him, as a second felony offender, to a term of IV2 to 3 years, unanimously affirmed.
The court’s Sandoval ruling was a proper exercise of discretion in which the court carefully balanced the critical factors (see, People v Walker, 83 NY2d 455, 459), and permitted the People to inquire as to whether defendant had used different birth dates and birthplaces and as to whether defendant had been convicted of four prior misdemeanors and one felony, but precluded inquiry as to what those crimes were or into their underlying facts. Concur — Rosenberger, J. P., Nardelli, Wallach and Rubin, JJ.